DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the documents received on 04/06/2021.
Allowable Subject Matter
Claims 1, 3-5, 7-13, and 17
The following is an examiner’s statement of reasons for allowance: the previously indicated allowable subject matter has been made independent, as such the reasons for allowance can be found in the final rejection mailed on 1/06/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731